In this cause Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice ELLIS are of the *Page 390 
opinion that the decree of the circuit court should be affirmed. Mr. Justice BUFORD, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the said decree should be reversed. When it appears that the members of the Court are permanently and equally divided in opinion as to whether a decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed. Therefore, it is considered, ordered and adjudged, that the decree of the circuit court in this cause be, and the same is, on authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, hereby affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.